Citation Nr: 1725047	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-27 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for a gastrointestinal disorder, manifested as chronic diarrhea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 1993, with service in Southwest Asia from October 1990 to April 1991, and additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014, the Board remanded this claim to schedule a hearing.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In December 2014, the Board remanded these claims for additional development.  In a April 2015 rating decision, the Veteran was granted entitlement to service connection for a left ankle disorder; as such, this issue is no longer on appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Diabetes mellitus, type 2, did not manifest in service or within one year of discharge from service, and the most competent and probative evidence of record shows that it is unrelated to service or to a service-connected disability.

2.  The most competent and probative evidence of record shows that the Veteran's current chronic diarrhea did not develop as a result of any incident during service, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type 2, is not established.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Service connection for a gastrointestinal disorder, manifested as chronic diarrhea, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

A standard letter in September 2009 satisfied the duty to notify provisions.  The Veteran received an additional letter in December 2009. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Veteran's service treatment records are not available.  The Board recognizes that in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.

Post service VA and private medical records were obtained and associated with the claims file.

The Veteran was provided VA medical examinations for his diabetes mellitus, type 2, and gastrointestinal disorder.  The examinations are sufficient for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describes the disorders in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In December 2014, the Board remanded these claims to obtain additional treatment records, and to afford the Veteran VA examinations for his diabetes and gastrointestinal disorder.  Additional private and VA medical records were obtained, and the Veteran was afforded VA examinations in April 2015.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2, and a gastrointestinal disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Moreover, pursuant to 38 C.F.R. § 3.309, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as diabetes, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


A.  Diabetes Mellitus, type 2

The Veteran contends that his diabetes mellitus, type 2, is due to his time in service or in the alternative, is due to his gastrointestinal disorder.  Specifically he claims that his diabetes mellitus, type 2 is due to the medications and vaccines administered to him while serving in Southwest Asia.  He also asserts that his fluctuating weight during service, due to his gastrointestinal disorder, caused his diabetes mellitus, type 2.  See June 2014 BVA Hearing Transcript, page 22.

Turning to the evidence of record, the Veteran has a diagnosis of diabetes mellitus, type 2.  See July 2010 VA examination.  As such, element (1), current diagnosis, for service connection is met.

The second element necessary to establish service connection is an in-service disease or injury.  The Veteran has asserted that his diabetes mellitus, type 2, is due to medications and vaccines administered to him while serving in Southwest Asia, or in the alternative that it is due to fluctuating weight during service, due to his gastrointestinal disorder.  The Veteran's service treatment records are not available; however, it is reasonable to assume that the Veteran received vaccinations during service and personnel records indicate the Veteran served in Southwest Asia.  Thus, the Board concedes that he was administered medications and vaccines during service.  Also, giving the Veteran the benefit of the doubt, the Board also concedes that he experienced weight fluctuations during service.  As such, element (2) is met.
 
Unfortunately, the Board finds that element (3), nexus, is not met.  After examining the Veteran and reviewing the claims file, the April 2015 VA examiner opined that it is less likely than not that the Veteran's diabetes was the result of any event and/or condition that occurred during service, and is at least as likely as not the result of being overweight and an inherited tendency towards diabetes.  It was noted that the Veteran developed diabetes 15 years after leaving service.  The examiner specifically opined that it was less likely as not that the diabetes is due to medications or vaccines given during the time of military service.  The examiner explained that there is no data that any vaccinations cause or contribute to the development of diabetes.  Additionally, the examiner noted that while there are several medicines that can predispose to the development of diabetes, even without the Veteran's service treatment records, we can be sure that the Veteran did not receive any of those medications, since many of them did not exist at that time, and most of the others are used to treat medical conditions that the Veteran does not have or did not have at that time.  The examiner explained that, for example, it is known that the Veteran had trouble with an ankle fracture during military service as well as diarrhea; however, none of the medications known to predispose to the development of diabetes are used to treat either of those conditions.  The examiner noted that the Veteran does have a family history of type 2 diabetes, which puts him automatically at greater risk.  Additionally, he is of African American ancestry, which also puts him at greater risk.  It was noted that his current weight is near goal, with a body mass index (BMI) of 26, however, the Veteran reported weighing 25 pounds more than he does now when he was first diagnosed with diabetes in 2008, which would put his BMI at about 29, classified as overweight.  The examiner stated that the Veteran developed diabetes during this time of being overweight, and it is likely that he was overweight for several years prior.  Finally, the examiner opined that the Veteran's diabetes was not caused or worsened by a gastrointestinal disorder (diarrhea), with weight fluctuations, explaining that while it is true that sustained weight gain will certainly cause a trend towards diabetes, weight loss and weight fluctuations do not cause the development of diabetes.

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for the opinion, and the opinion was based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his personnel records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving the opinion.

Additionally, the Board notes that there is no medical evidence of record of a diagnosis or treatment of diabetes within one year of discharge.  As stated, the Veteran developed diabetes in 2008, approximately 15 years after service; the Veteran has not asserted that he experienced any diabetic symptoms during service; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply here.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.

Although the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person, the question of whether or not his diabetes is due to his time in service, or to a service-connected disability is outside of the scope of lay knowledge.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In light of the foregoing, the Board finds that the competent and probative medical evidence of record persuasively shows that the Veteran's diabetes did not have its onset in service and is not related to service or to a service-connected disability.  In fact, the most probative evidence of record shows that the Veteran's diabetes is more likely due to being overweight and an inherited tendency towards diabetes.

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for diabetes, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

B.  Gastrointestinal Disorder

The Veteran asserts his gastrointestinal disorder, manifested by diarrhea, began during service as a result of a medication that was given to him to prevent side effects from exposure to nerve agents.  See June 2014 BVA Hearing Transcript, page 16.

Service connection is warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(i) and (ii). 

Under 38 C.F.R. § 3.317 (2) a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; and (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(ii). 

Objective indications of chronic disability'' include both ''signs,'' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317. 

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue; (2) Signs or symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurological signs or symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the respiratory system (upper or lower); (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss; and (13) Menstrual disorders.  38 C.F.R. § 3.317. 

Compensation shall not be paid under this section for a chronic disability: (i) If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) If there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has been assessed with chronic diarrhea.  See April 2015 VA examination.  Based on a review of the evidence, the Board concludes that service connection for chronic diarrhea, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.  

The most probative medical opinion of record, the VA opinion obtained in April 2015, shows that the Veteran's current diarrhea is not related to his military service, to include as being due to an undiagnosed illness, medically unexplained chronic multisymptom illness, or to any in-service events.  The examiner stated that since the Veteran's service treatment medical records are not available, the allegation that the Veteran developed severe diarrhea during his time of military service, and that the diarrhea caused him to lose weight at the time, is accepted as occurring.  However, the examiner stated there is no nexus between that severe bout of gastrointestinal illness in approximately 1991-1992 and the Veteran's current report that he has diarrhea 2-3 times per month.  It was noted that the current symptom of occasional diarrhea is not reported to cause any weight loss, nor is weight loss seen.  Additionally, there is no current report of any abdominal pain, especially lower abdominal pain, which would be expected with any significant gastrointestinal condition.  The Veteran does not report nor is there any sign of fevers, which again could be expected with a severe gastrointestinal illness/condition.  There is also no sign of malnutrition or malabsorption, which again could be expected to be found with a severe gastrointestinal illness/condition.  The examiner stated that during his time of military service in the Persian Gulf, the Veteran might have been given medication (anticholinergic) to prevent the effects of nerve agents (which may have been released by the enemy or released in advertently by destruction of weapon depots).  However, the examiner stated that if diarrhea is caused during the time these medications are being taken, this is a short-term side effect, and it does not persist when the medication is stopped.  The examiner explained that occasional diarrhea is not an uncommon symptom, and it can have many causes and contributing factors, including stress and anxiety.  Furthermore, the medication Metformin, which the Veteran has taken for diabetes control since 2008, is strongly associated with diarrhea, with incidence of up to 50 percent in some situations.  In fact, the Veteran reported at his medical office visit in May 2013 that he had had some worsened diarrhea when the Metformin dose was increased, but that it was better when the dose was cut back slightly.  The examiner stated that diarrhea is a not uncommon symptom, and in this Veteran, it is more likely as not due to the medication Metformin and is less likely as not due to environmental conditions specific to the Persian Gulf.

As the examiner's opinion was formed after reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file). Therefore, the evidence weighs against a finding that the Veteran's current diarrhea is related to his military service or to an undiagnosed illness, or medically unexplained chronic multisymptom illness, and is more likely due to the medication for his nonservice-connected diabetes.

In finding that the Veteran's diarrhea is not related to his military service, to include as being due to an undiagnosed illness, medically unexplained chronic multisymptom illness, or to any in-service chemical exposures, the Board acknowledges the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  As to the specific issue in this case, the etiology of diarrhea, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA opinion than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA physician.  Additionally, the VA physician reviewed such statements, yet still provided a negative opinion supported by a thorough rationale.

Without competent and credible evidence of an association between the Veteran's diarrhea and his active duty, service connection for this disorder is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder manifested by diarrhea.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a gastrointestinal disorder manifested by diarrhea, to include as being due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for a gastrointestinal disorder, manifested as chronic diarrhea, is denied.
REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.

The Board finds a remand is necessary.

At the time of the May 2011 VA examination, the Veteran was noted to have normal hearing; he did not have a hearing loss disability, as defined by VA regulations.  Since then, a July 2014 VA audiology consultation note indicates the Veteran is diagnosed with mild sensorineural hearing loss in the right ear, and severe sensorineural hearing loss in the left ear.  Unfortunately, the pure tone threshold results were not included in the VA treatment note.  Additionally, the Veteran asserted in a March 2015 statement that his hearing loss has increased in severity to the point where he needs hearing aids.

On remand, the pure tone threshold results for the July 2014 audiology consultation should be obtained, and the Veteran should be afforded a new VA examination.  If he meets the requirements for a hearing loss disability, as defined by VA regulations, a medical opinion should be obtained as to whether his hearing loss is causally or etiologically due to his conceded noise exposure during service.

Additionally, the Board notes that the VA medical opinion obtained in May 2011 pertaining to tinnitus was based on the Veteran having normal hearing at that time.  If the Veteran demonstrates a current hearing loss, as defined by VA standards, at the current examination provided, an addendum medical opinion regarding the etiology of his tinnitus should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the pure tone threshold results for the audiology test conducted during the July 2014 VA audiology consultation.

2.  Afford the Veteran a VA examination for bilateral hearing loss and tinnitus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  

a)  If the Veteran is diagnosed with a hearing loss disability, as defined by VA regulations, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is causally or etiologically due to service, to include the Veteran's in-service exposure to hazardous noise, to include on a delayed/latent onset theory of causation. 

b)  The examiner should also give an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's tinnitus is causally or etiologically due to service, to include the Veteran's in-service exposure to hazardous noise, to include on a delayed/latent onset theory of causation. 

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims. 

4.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


